MEMORANDUM**
Appellant Top Rank, Inc. appeals the district court’s order and judgment confirming an arbitration award in favor of Appellee Lamon Tajuan Brewster. Appellant’s position is that the arbitrator exceeded the scope of her authority under the parties’ agreement when she considered the entire contract to determine the amount of damages owed to Brewster. In addition to awarding damages, the arbitrator also awarded costs and attorney’s fees to Brewster.
Appellant’s argument boils down to the contention that the arbitrator should have considered only the portion of the contract that supported its theory of damages. The role of the arbitrator was, however, to resolve the dispute of the parties, and this required considering the entire contract. The parties clearly agreed to the arbitration of “any and all disputes arising with respect to this agreement.” They further agreed that the arbitrator’s award should be “final and binding on each of the parties.” Such an agreement must be enforced according to its terms. United Steelworkers v. Enter. Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960); Edward Hines Lumber Co. of Or. v. Lumber & Sawmill Workers Local No. 2588, 764 F.2d 631, 635 (9th Cir.1985). The attorney’s fees were not excessive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.